DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2007/0185532) in view of Lombardo et al. (US 2012/0290004), Coleman (US 2017/0143551) and Foerster (US 2014/0277133).
Regarding claim 1, Stone et al. disclose an anchor (Figure 2 or 7C) for placement in or against tissue (Figure 4), the anchor comprising: a flat (¶[0043] - the two dimensional embodiment would be understood to be flat in view of ¶[0051]) construct having a first construct end and a second construct end, and an open elongated column (“internal bore” - ¶[0043]) extending from a first elongated column end to a second elongated column end (would be understood to extend the entire length since the invention principally relies on having such a column as shown in Figures 1, 2 and elsewhere); and a filament (104 or 110) having a first filament end and a second filament end, and passing through and positioned at least partially in the open elongated column (as in Figure 2 or 7C).
Stone et al. fail to disclose that the flat embodiment of the anchor is fibrous or has the first and second states as claimed.  Stone et al. disclose that the anchor can be braided (¶[0043], [0051]).
Lombardo et al. disclose a flat, fibrous and braided (¶[0002]) anchor (20) for performing a similar function to the Stone et al. anchor (Figure 11 of Lombardo et al.; Figure 4 of Stone et al.).  Lombardo et al. disclose that it is advantageous to construct the anchor so that it will compress and expand as claimed in order to provide better retention against tissue or bone (¶[0042], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the flat, columnar embodiment of the Stone et al. anchor using the flat, expandable fibrous anchor construct of Lombardo et al. in order to provide better retention of the anchor against bone or tissue.
Stone et al. fail to disclose that the open elongated column is separately woven therein.  Stone et al. disclose that the anchor can be coated or soaked in platelets and other biologics (¶[0043]).
Coleman discloses that a similar flat (Figure 9) fibrous construct as Stone et al. can be formed with multiple woven layers so that one of the layers can be specifically designed to carry and/or release a medicine or other biological agent (¶[0015], [0175]-[0177]; and elsewhere).  Coleman additionally teaches that one of the layers can contain a conduit for passing filament therethrough (¶[0125] and elsewhere).  Coleman discloses that the layers can be adhered by stitching or embroidering (¶[0176]; i.e. woven together, i.e. each woven separately therein to the other)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and in view of Coleman, to have constructed the flat construct of Stone et al. from two or more woven layers, stitched or embroidered together, one of the layers containing a conduit for the filament (and therefore being a column as claimed), so that one of the layers can be specifically designed to carry and/or release a medicine or other biological agent.  With this modification to Stone et al., the layer containing the conduit could be regarded as the claimed open elongated column separately woven into the flat fibrous construct.
Stone et al. in view of Lombardo et al. and Coleman fail to explicitly disclose that the woven elongated column is woven along an axis that is parallel to or along a central axis of the flat fibrous construct.  
Foerster depicts a braided anchor (100; Figures 1A-2) which is depicted as being braided along an axis parallel to its central longitudinal axis (170; noting that the ends of the threads are all clearly shown at one axial end of the anchor in Figure 1A).  Foerster further teaches that this anchor constructions allows it to axially contract and expand to embed the anchor into tissue (¶[0031], [0035], [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Foerster to have woven the column of Stone et al. along an axis parallel to or along the central longitudinal axis of the fibrous construct to more easily enable the above teachings of Lombardo (teaching expansion of a braided anchor for improved embedding within tissue).
Regarding claim 2, Lombardo et al. further teach that it is preferable to allow the filament to remain slidable as claimed in order to allow passing of sliding knots (¶[0042]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Lombardo et al. to have allowed the filament of Stone et al. to remain slidable as claimed in order to allow passing of sliding knots.
Regarding claim 3, at least the first filament end and the second filament end extend outside of and beyond a respective elongated column end (Figure 7C of Stone et al.). 
Regarding claim 4, any braided sheet or tube can be regarded as being woven along its central axis.  The claim does not require strands which are wound around the central axis or an axis parallel to the central axis. 
Regarding claim 5, the thickness of the flat fibrous construct is greater in the deployed state as compared to the thickness of the flat fibrous construct in an un-deployed state (¶[0042], [0060] of Lombardo et al.). 
Regarding claims 6-11, in addition to the limitations already addressed above in regard to previous claims, Stone et al. disclose an installation device (120; Figures 13-15) including distal deployment end on which the anchor is positioned and is configured to deploy the anchor into a bone hole, the distal deployment end of the installation device comprises a fork (it can be seen in Figures 13-15 that a fork-like structure is formed by groove 122) around which the anchor is positioned (Figures 13-15). 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771